Order entered March 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01235-CR
                                       No. 05-13-01237-CR

                                   JOHN CLOUD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F93-61603-N and F93-60604-N

                                             ORDER
       Appellant’s December 10, 2013 petition for judicial notice is DENIED. The Court has

the record in the above case before it and will review the trial court’s ruling based on the record.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.


                                                       /s/    LANA MYERS
                                                              JUSTICE